FOR IMMEDIATE RELEASE: NVIDIA Reports Financial Results for Second Quarter Fiscal 2011 · Revenue of $811.2million · GAAP net loss of $141.0 million, or $0.25 per share · Non-GAAP net income of $20.1 million, or $0.03 per diluted share · GAAP gross margin of 16.6 percent SANTA CLARA, Calif.—Aug. 12, 2010—NVIDIA (Nasdaq: NVDA) today reported revenue of $811.2million for the second quarter of fiscal 2011 ended Aug. 1, 2010, down 19.0 percent from the prior quarter and up 4.5 percent from $776.5million from the same period a year earlier. On a GAAP basis, the company recorded a net loss of $141.0 million, or $0.25 per share, compared with net income of $137.6million, or $0.23 per diluted share, in the previous quarter and a net loss of $105.3 million, or $0.19 per share, in the same period a year earlier.GAAP gross margin was 16.6 percent compared with 45.6 percent in the previous quarter and 20.2 percent in the same period a year earlier. Quarterly Highlights ($ in millions except per share data) Q2 FY2011 Q1 FY2011 Q2 FY2010 Revenue $ $ $ GAAP: Gross margin % % % Net income (loss) $ ) $ $ ) Income (loss) per share $ ) $ $ ) Results were impacted by a large inventory write-down and a charge related to a weak die/packaging material set. The inventory write-down was a consequence of weakened demand for consumer graphics processing units (GPUs) as higher memory prices and economic weakness in Europe and China led to a greater-than-expected shift to lower-priced GPUs and PCs with integrated graphics. The weak die/packaging material set was used in certain versions of previous generation MCP (chipset) and GPU products shipped before July 2008 and used in notebook configurations.The charge, of $193.9million, includes additional remediation costs as well as the estimated costs of a pending settlement of a class action lawsuit consolidated in the District Court for the Northern District of California in April 2009 related to this same matter.The settlement is subject to certain approvals, including final approval by the court.Excluding this die/packaging material charge and the associated tax impact, non-GAAP net income was $20.1million, or $0.03 per diluted share. “Rapidly changing market conditions made for a challenging quarter,” said Jen-Hsun Huang, NVIDIA's CEO and president. “We delivered excellent results in Quadro professional graphics, Tesla GPU computing, and our Tegra system-on-a-chip business.But our GeForce consumer business fell significantly short of expectations amid weak PC demand in Europe and China.Although demand among end-users remains uncertain, we expect to drive revenue and grow market share with new products that are gaining momentum in each of our businesses.” Outlook The outlook for the third quarter of fiscal 2011 is as follows: · Revenue is expected to be up 3 to 5 percent from the second quarter. · GAAP gross margin is expected to increase to 46.5 to 47.5 percent. · GAAP operating expenses are expected to be approximately $300 million. · GAAP tax rate of 17 to 19 percent. Second Quarter Fiscal 2011 Highlights: · NVIDIA launched and shipped the GeForce®GTX460, bringing the gaming benefits of the Fermi architecture to lower price points. · NVIDIA launched and shipped a range of Quadro products based on the Fermi architecture for workstation professionals. · NVIDIA extended its reach in supercomputing as IBM started offering products based on Tesla; these also use Fermi-generation GPUs. CFO Commentary Commentary on the quarter by David White, NVIDIA chief financial officer and executive vice president, is available at www.nvidia.com/investor. Conference Call and Web Cast Information NVIDIA will conduct a conference call with analysts and investors to discuss its second quarter fiscal 2011 financial results and current financial prospects today at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call, please dial (212) 231-2900.A live Web cast (listen-only mode) of the conference call will be accessible at the NVIDIA investor relations Web site www.nvidia.com/ir and at www.streetevents.com.The Web cast will be recorded and available for replay until the company's conference call to discuss its financial results for its third quarter fiscal 2011. Non-GAAP Measures To supplement NVIDIA’s Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets presented in accordance with GAAP, the company uses non-GAAP measures of certain components of financial performance.These non-GAAP measures include non-GAAP gross profit, non-GAAP gross margin, non-GAAP operating expenses, non-GAAP net income, non-GAAP net income per share and free cash flow.In order for NVIDIA’s investors to be better able to compare its current results with those of previous periods, the company has shown a reconciliation of GAAP to non-GAAP financial measures. These reconciliations adjust the related GAAP financial measures to exclude a charge related to the weak die/packaging material set that wasused incertain versions of NVIDIA’s previous generation MCP and GPU products, net of insurance reimbursements, a non-recurring charge related to a tender offer purchase, and the associated tax impact of these items, where applicable.Free cash flow is calculated as GAAP net cash provided by operating activities less purchases of property and equipment and intangible assets.NVIDIA believes the presentation of its non-GAAP financial measures enhances the user's overall understanding of the company’s historical financial performance. The presentation of the company’s non-GAAP financial measures is not meant to be considered in isolation or as a substitute for the company’s financial results prepared in accordance with GAAP, and our non-GAAP measures may be different from non-GAAP measures used by other companies. About NVIDIA NVIDIA (Nasdaq: NVDA) awakened the world to the power of computer graphics when it invented the GPU in 1999. Since then, it has consistently set new standards in visual computing with breathtaking, interactive graphics available on devices ranging from tablets and portable media players to notebooks and workstations. NVIDIA’s expertise in programmable GPUs has led to breakthroughs in parallel processing which make supercomputing inexpensive and widely accessible. The company holds more than 1,100 U.S. patents, including ones covering designs and insights which are fundamental to modern computing. For more information, see www.nvidia.com. Certain statements in this press release including, but not limited to, statements as to: the company’s financial outlook for the third quarter of fiscal 2011; the company’s growth; the company’s reach in supercomputing; the benefit of the company’s products and technologies; and the pending settlement of the class action lawsuit; are forward-looking statements that are subject to risks and uncertainties that could cause results to be materially different than expectations.Important factors that could cause actual results to differ materially include: our reliance on third parties to manufacture, assemble, package and test our products; global economic conditions; development of faster or more efficient technology; the impact of technological development and competition; design, manufacturing or software defects; changes in consumer preferences or demands; changes in industry standards and interfaces; unexpected loss of performance of our products or technologies when integrated into systems; as well as other factors detailed from time to time in the reportsNVIDIA files with the Securities and Exchange Commission, or SEC, including its Form 10-Q for the fiscal period ended May 2, 2010.Copies of reports filed with the SEC are posted on the company’s website and are available from NVIDIA without charge.These forward-looking statements are not guarantees of future performance and speak only as of the date hereof, and, except as required by law, NVIDIA disclaims any obligation to update these forward-looking statements to reflect future events or circumstances. Copyright © 2010.All rights reserved.NVIDIA, the NVIDIA logo, GeForce, Tesla, Quadro, NVIDIA, Tegra, and Fermi are trademarks or registered trademarks of NVIDIA Corporation in the United States and other countries around the world.Other company and product names may be trademarks of the respective companies with which they are associated. Features, pricing, availability, and specifications are subject to change without notice. ### For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation
